Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/19/2020.

	
As filed, claims 1-3, 5, 6, 10, 11, 13, 22, and 29-31 are pending; claims 7, 9, 12, 16-21, 23-28, and 32-36 are withdrawn; and claims 4, 8, 14, and 15 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/19/2020, with respect to claims 1-3, 5, 6, 10, 11, 13, 22, and 29-31, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1, 10, and 22 by Murli is maintained because the Examiner, in contrary to Applicant’s argument and declaration filed 11/19/2020 (by Steven Moss), still finds that Murli provided an “enabling disclosure” because Murli explicitly stated that “Use of several thioesters resulted in no new product being observed, and use of two of these, fluoropropionyl-SNAC and crotonyl-SNAC, also resulted in the loss of detectable 6-dEB.” The last 7 acyl-thioester compounds of Table 1 on pg. 4506 of 

    PNG
    media_image1.png
    669
    356
    media_image1.png
    Greyscale
(pg. 4506, left column)
Accordingly, one of ordinary skill in the art would recognize that these 7 acyl-thioester compounds has to be synthesized and fed into chemobiosynthesis system described by Table 1 in order to obtained the abovementioned titer data that subsequently 1-14-Demsthyl-6-dEB).  Although the specific synthetic method was not explicitly disclosed for these 7 acyl-thioester compounds of Murli, a generic synthetic method was indeed provided (shown below), and a person of ordinary skill in the art, especially when the level of skill in high (i.e. organic/medicinal chemist), can use such generic synthetic method to make these 7 acyl-thioester compounds of Murli because these compounds do not appeared to be complex molecules that would require undue experimentation in their synthesis. All of which provided sufficient support that the abovementioned acyl-thioester compounds are enabled.  
For the reasons stated above, in addition to the reasons in the previous office action, the 102(a)(1) rejection is maintained.

    PNG
    media_image2.png
    219
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    18
    468
    media_image3.png
    Greyscale

(pg. 4506, Table 1)

    PNG
    media_image4.png
    567
    471
    media_image4.png
    Greyscale

(pg. 4505, left column, 3rd-5th paragraphs)

The § 102(a)(1) rejection of claims 1, 5, 6, 11, and 22 by CAS646 is withdrawn per remarks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Chemobiosynthesis of Novel 6-Deoxyerythronolide B Analogues by Mutation of the Loading Module of 6-Deoxyerythronolide B Synthase 1”, hereinafter Murli.  See IDS filed 1/29/2019.

Regarding claims 1, 10, and 22, Murli, for instance, teaches the following compound (shown by boxes below) or composition thereof (e.g. with E. coli medium), and such compound is used as a substrate for making 6-dEB analogues by chemobiosynthesis.  All of which encompassed all the limitations of these claims.

    PNG
    media_image5.png
    282
    474
    media_image5.png
    Greyscale

(pg. 4504, right column, 2nd paragraph)

    PNG
    media_image6.png
    599
    489
    media_image6.png
    Greyscale
(pg. 4506, Table 1)


    PNG
    media_image7.png
    81
    403
    media_image7.png
    Greyscale

(the abovementioned compound in detail)

Wherein:
Z is -CH2CH2-;
B is -O-R’;

    PNG
    media_image8.png
    69
    99
    media_image8.png
    Greyscale
;
Rf, Rg, and Rh are R9;
R9 is H;
A is -SR;
R is 
    PNG
    media_image9.png
    111
    99
    media_image9.png
    Greyscale
;
R13, R14, R15 are all H;
X5 is H; and
R1 is methyl.

Claim Objections
Claims 2, 3, 5, 6, 11, 13, and 29-31 are objected to as being dependent upon a rejected base claim.

Conclusion
Claims 1, 10, and 22 are rejected.
Claims 2, 3, 5, 6, 11, 13, and 29-31 are objected.
Claims 7, 9, 12, 16-21, 23-28, and 32-36 are withdrawn.
Claims 4, 8, 14, and 15 are cancelled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626